Citation Nr: 0308347	
Decision Date: 05/02/03    Archive Date: 05/15/03

DOCKET NO.  99-22 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. P. S.


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to November 
1964.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Boston, Massachusetts, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied service connection for 
PTSD.  

During a travel board hearing held in November 2001 the 
veteran maintained that the issue currently on appeal should 
be phrased as entitlement to service connection for an 
acquired psychiatric disability to include PTSD.  The Board 
notes, however, that the February 1998 rating action, the 
decision from which the current appeal stems, adjudicated 
only the issue of service connection for PTSD.  Thus, the 
Board does not have jurisdiction over the issue of service 
connection for an acquired psychiatric disability.  As this 
issue has not been adjudicated by the RO, it is referred 
there for appropriate action.  

In April 2002, the Board undertook additional evidentiary 
development pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) [codified at 38 C.F.R. § 
19.9(a)(2)].  The required evidentiary development has been 
completed.  Notification of the additional development of the 
claim, pursuant to Rule of Practice 903 67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) [codified at 38 C.F.R. § 20.903], is 
unnecessary given the favorable disposition of this case.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has presented statements and testimony 
concerning stressful experiences during service, and there is 
no evidence of record contrary to his statements and 
testimony in that regard.

3.  A mental health professional has diagnosed the veteran 
with PTSD, based on the veteran's statements concerning 
stressful experiences during service.  


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the duty of the VA to notify the veteran and the 
representative, and has enhanced its duty to assist a veteran 
in developing the information and evidence necessary to 
substantiate a claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  Although the veteran has not been 
afforded a VA examination in conjunction with his claim, the 
Board finds that in light of the favorable action taken 
hereinbelow no further assistance in developing the facts 
pertinent to his claim is required.

Factual Background

The veteran's personnel records reflect that he was assigned 
to the 7030th Combat Support Wing at Ramstein Air Force Base 
in Germany from October 1962 until January 1964.  

The veteran's service medical records include a separation 
examination in September 1964 that has a notation from the 
examiner that "No overt psychiatric abnormalities noted 
during the interview."  A psychiatric assessment performed 
in September 1964 characterized the veteran's presentation as 
nearly approximating the criteria for separation from service 
due to apathy.  

In April 1998, the veteran testified at a personal hearing 
regarding an unrelated issue and submitted a statement with 
respect to stressors he experienced during his active 
service.  This statement reflects that while in London in 
November 1963 with his special services unit he witnessed a 
plain-clothes policeman pocket the money from an illegal 
gambling game and not arrest the dealer who had passed him 
the money.  When the veteran protested, the officer arrested 
him on charges of interfering with the police.  He asserted 
that he was released to an Air Force officer who got him into 
a hotel, ordered him to stay out of sight and not communicate 
with anyone and, under threat of court marshal, to plead 
"guilty" in court.  He maintained that he obeyed orders and 
confessed to a crime of which he was innocent.  He was then 
transferred from his special forces group in England to a 
United States Air Force base in Germany where he was reduced 
in rank.  He felt that he had been treated not as a soldier 
by his own people but ordered as a dog to dishonor himself 
and further not allowed to appeal on record.  Assailed by 
these events he began suffering from depression and fatigue 
and was eventually discharged because he could not function 
effectively.  

A March 1996 extended summary from Dr. P. S., staff 
psychologist at the Commonwealth of Massachusetts Soldiers' 
Home, noted that the veteran had been a dormitory resident 
there since April 1993, having transferred there from a 
shelter which he had entered in October 1992 in emotional 
crises.  Dr. S. stated that the veteran had been in 
psychotherapy with him and that he had gained a good 
understanding of the veteran as well as the nature and impact 
of his emotional functioning.  He indicated that the 
veteran's psychological history was significant for anxiety 
depression and that the condition had it's origins in a 
series of traumatic events which occurred while he was on 
active duty.  He then related the veteran's episode with the 
London police officer and his despair in being forced to 
plead guilty to a crime he did not commit.  The physician 
reported that after that experience the veteran's 
psychological history was significant for a decades long 
problem with self esteem and a pattern of anxiety depression.  
A diagnosis of anxiety depression was noted.  

Received in August 1997 was VA Form 21-526, Veteran's 
Application for Compensation or Pension, which was construed 
by the RO as a claim for service connection for PTSD.  

In a September 1997 extended summary update, Dr. P. S. noted 
that during therapy the veteran had reported a history of 
emotional numbing and partial amnesia starting with a series 
of traumas he experienced when on active duty in the Air 
Force.  The veteran reported an old history of post-service 
nightmares.  He presented in therapy with a high level of 
hopelessness and the expectation that things would never get 
better.  He had isolated to a considerable extent since his 
Air Force experiences although he had had friends in the 
music world, not now in evidence.  He had no known friends at 
the facility and was seen as a loner.  He remained obsessed 
with the traumatic events that occurred during his Air Force 
service: his forced unwarranted confession, his transfer from 
work he enjoyed and did well, the denial of a hearing within 
the Air Force on the charges against him, his reduction in 
rank and the failure to arrange for a program of treatment 
and rehabilitation.  He remained shocked at the dishonorable 
way he was treated, at the dishonor to which he was subjected 
and at the moral failure from superiors who he had felt would 
never so behave.  Dr. S. noted that the veteran's inability 
to function even at simple tasks after the incident was a 
patterned response in the early stages of PTSD.  The 
physician indicated that through the decades the driving 
mechanism of the veteran's maladaptive functioning of his 
unsuitability for employment had been and remained his 
avoidance of any controlling authority.  This psychological 
defense mechanism had served to protect him emotionally from 
any further ethical violations and abuse.  The pertinent 
diagnoses were chronic PTSD and anxiety depression secondary 
to chronic PTSD.  

In an April 1998 statement, a detective inspector from the 
National Identification Service of Scotland Yard indicated 
that criminal records are destroyed after 20 years, if there 
are no other convictions, and that veteran's record had been 
deleted.  

At a November 2001 travel board hearing, Dr. P. S. testified 
that in his professional opinion, based on a longitudinal 
review of the record, the veteran's behavioral and 
psychiatric changes, exhibited by apathy and an inability to 
function, were caused by the traumatic events surrounding his 
arrest in London.  The physician noted that prior to this 
incident the veteran had performed well in all regards.  He 
maintained that because the veteran felt morally violated by 
the incident he went into depression and could not cope 
effectively.  He had lost the ability to function in a world 
that requires some trust and the ability to take orders from 
a superior whom he can trust.  Dr. S. indicated that the 
essence of the veteran's disability was his inability to 
trust any superior.  See November 2001 hearing transcript.  


Analysis

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The Board 
notes that the requirements for service connection for PTSD 
under 38 C.F.R. § 3.304(f) were changed effective March 7, 
1997.  Where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply.  Karnas v. Derwinski, 
1 Vet.App. 308 (1991).  However, as the veteran's claim in 
this case was filed in August 1997 it will be evaluated under 
the new regulations only.  

Effective March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) include the 
following: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. §  4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f). 

When after consideration of all the evidence and material of 
record, there is an approximate balance of positive and 
negative evidence the benefit of the doubt in resolving each 
issue shall be given to the veteran.  38 U.S.C.A. § 5107(b).  
Upon review, the Board finds that the medical evidence of 
record supports a finding that the veteran carries a 
diagnosis of PTSD in accordance with the DSM-IV criteria, 
which has been attributed to his active military service.  In 
light of the veteran's treating psychologist's medical 
opinion that the veteran's psychiatric condition is 
attributable to his described in-service stressor, it is not 
possible to conclude that the preponderance of the evidence 
is against the grant of service connection in this case.  
Consequently, service connection for PTSD is warranted.  


ORDER

Entitlement to service connection for PTSD is granted.  




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

